DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushima (JP 2015186979) – As provided by applicant with English translation of description. 
Claim 1;
A leaning vehicle (Fig. 1), turning in a leaning posture comprising: a leaning frame structure that, with respect to a left-right direction of the leaning 5vehicle, leans left during a left turn, and leans right during a right turn, and is made of a material containing fiber-reinforced resin (¶0001); and a leaning frame structure damage notification unit (Fig. 7, Item 72, ¶0011) that, when the leaning frame structure receives an impact caused by a fall of the leaning vehicle in a left direction or a right direction (Fig. 7, Item 82 – frame portion of the vehicle in Fig. 1 is susceptible to damage from 
Claims 10-12;
The leaning frame structure damage notification unit includes a state changing portion (Fig. 5 & 6, Item 72, - Film is responsive to stress) provided as a layer (Fig. 5&6, ¶0007 – “…the film containing glass fiber…is provided on the surface of the frame member…”), that changes a state and color (¶0007, ¶0060 – film becomes whitened) of the state changing portion into a predetermined state (¶0007 - “…a predetermined value…” in which stress is applied to discolor the film), and 20makes a notification (¶0006 - change of color) of the damage that has been caused in the non-visible part based on the change to the predetermined state of the state changing portion.
Claim 13; 
The state changing portion is a painted portion (¶0008, Line 2) that is formed on the leaning frame structure, and emits light (¶0012, “…the film are broken and whitened in response to the application of a stress of a predetermined value…” – film emits light in the form of changing color) when the damage is caused to the non-visible part of the 10leaning frame structure.
Claim 14 & 15; 
The leaning frame structure damage notification unit (Fig 7, Item 72 –film recess) includes a detection unit (Fig. 6, Item 73 – film) that directly (-stress applied to frame is directly imparted to stress notification film that changes color), detects the impact that is received by the leaning 15frame structure and causes the damage to the non-visible part of the leaning frame structure.
Claim 17; 
The fiber-reinforced resin is carbon-fiber-reinforced resin made by reinforcing resin with carbon fibers (¶0007 – “... frame member is formed of the fiber reinforced resin containing carbon fibers…”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 16, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (JP 2015186979) as applied to claim 1 above, and further in view of Kouji (JP S60114741) – As provided by applicant with English translation of description.
Claims 2, 16, 18 & 19;
Matsushima teaches a leaning frame structure damage notification unit has a leaning frame structure damage detection unit that, when the damage is caused to the non-visible part 15of the leaning frame structure, detects the damage (see anticipation of claim 1 above), and for those limitations not previously discussed (for claims 18 and 19) Matsushima teaches that the frame structure is carbon fiber reinforced plastic or ‘CFRP’. (¶0007) Matsushima does not teach a frame structure that electrically detects damage of a structural member. 
 Kouji teaches that it is known in the fiber reinforced plastic or ‘FRP’ structural damage detection art to use an indirect detection method (Fig. 5, Items 10 & 11 – fracture detector construed as indirect detection) that (Fig. 5, Item 1) that electrically detects damage (¶0001 – “The fracture detector 10 includes a power supply 13 and a switch connected in series to the fracture detector 10, and detects energization and de-energization when the switch is turned on to detect fatigue fracture of the frame member 1.”) and regarding claim 16 does so without damaging the visible part of the structure.  Because both Matsushima and Kouji teach damage detection of FRP structural members, it would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly of Matsushima with the simple substitution of a film damage unit for an electric fracture sensor as taught by Kouji for the predictable result of a damage detector for the use in a structural member of a vehicle. The teachings of Kouji would provide for the obvious benefit of accurately determining the useful design limit of the structural material in a non-contact and non-visual manner, allowing for damage detection in areas that are not necessarily readily viewable by the rider. (¶0001, “Since whitening development occurs, if it can be 
Claim 3; 
The application of the teaching of Kouji which involves an energized line the length of the structure applied to Matsushima would result in the claimed limitation of damage detection between two points of the leaning frame structure as viewed in the left to right direction. A person having ordinary skill in the art would apply the teaching of Kouji to a length of the structure of Matsushima in order to detect damage to the entirety of the frame. 
Claims 4 and 5, 
The carbon fiber wire of Kouji is understood by a person having ordinary skill in the art at the time the invention was filed to have a lower tensile strength than the FRP it is embedded in order to allow for it to break. 
Claims 2, 3, 6, 7, 16 18 and 19are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (JP 2015186979) i in view of Hidefumi (JP S62231142) – As provided by applicant with English translation of description. 
Regarding claims 2, 16, 18 and 19 Matsushima teaches a leaning frame structure damage notification unit has a leaning frame structure damage detection unit that, when the damage is caused to the non-visible part 15of the leaning frame structure, detects the damage (see anticipation of claim 1 above), and for those limitations not previously discussed (for claims 18 and 19) Matsushima teaches that the frame structure is carbon fiber reinforced plastic or ‘CFRP’. (¶0007) Matsushima does not teach a frame structure that electrically detects damage of a structural member.
Hidefumi teaches a structure element (Fig. 1, Item 1) incorporating a optical fiber with a tensile strength lower (“…An optical fiber for detecting damage is provided on the inner wall of the cracked portion…Can be easily flaw-detected by projecting light onto a likelihood fiber extending inside or on the surface of an element and detecting the state of light leakage.”) than a tensile strength of resin in the fiber-reinforced resin (Fig. 3, Item 2), and a structure damage detection control unit (-via item 6 fibers-) that detects a break fibers in the fiber optic cable, and regarding claim 16 does so without damaging the visible part of the structure.   Hidefumi teaches that the benefit of such a damage detection technique is that it provides for a quick way for detecting damage that allows for detection of not easily visible areas (see paragraph [0001], lines 36 and 37. 
As both Matsushima and Hidefumi teach damage detection of fiber-resin structural members, it would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly of Matsushima with the simple substitution of a film damage unit for an optical fracture sensor as taught by Hidefumi for the predictable result of a flaw detector for the use in a structural member that allows from detection of not easily visible areas, quickly. 
Regarding claim 3, theapplication of the teaching of Hidefumi  which involves optical fiber cables laid the length of the structural member applied to Matsushima would result in the claimed limitation of damage detection between two points of the leaning frame structure as viewed in the left to right direction. A person having ordinary skill in the art would apply the teaching of Hidefumi to the structure of Matsushima in order to detect damage to the entirety of the frame.
. 

Claims 2, 3, 8, 9, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (JP 2015186979) in view of Tsuchiya (JP 2004138392) – As provided by applicant with English translation of description.
Regarding claims 2, 16, 18 and 19 Matsushima teaches a leaning frame structure damage notification unit has a leaning frame structure damage detection unit that, when the damage is caused to the non-visible part 15of the leaning frame structure, detects the damage (see anticipation of claim 1 above), and for those limitations not previously discussed (for claims 18 and 19) Matsushima teaches that the frame structure is carbon fiber reinforced plastic or ‘CFRP’. (¶0007) Matsushima does not teach a frame structure that electrically detects damage of a structural member and with respect to claims 8 and 9  Matsushima does not teach a a damage detection method that includes  detection of the changes in vibration propagating between two points in the leaning frame structure. 
Tsuchiya teaches a detection of the changes in vibration propagating (- ultrasonic waves construed as propagating vibrations-) between two points (Fig. 9 & Fig. 10) in a structural member (Fig. 9, Item 112 – ‘Inspection Object’) as viewed in the left-right direction, and with respect to claim 16, teaches that such detection is done without  damaging the visible part of the structure. Tsuchiya teaches that the benefit of such a technique is that it can be used on complicated shapes (see for instance abstract.)

Regarding claim 3, the application of Tsuchiya’s technique to the leaning frame of Matsushima would result in vibration propagation alon the length of the vehicle between two points as viewed in the left right direction. A person having ordinary skill in the art before the filing date of the invention would apply the technique such so as to allow for damage detection along the entirety of the frame. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Structural damage notification systems of merit are indicated on the attached PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RUTH ILAN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
/M.A.H./Examiner, Art Unit 3611